Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2020

                                     No. 04-20-00155-CR

                                        Juan KELA Jr.,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 623424
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER

       Appellant has filed a motion requesting additional time to pay or arrange payment with
the court reporter. The motion states appellant is indigent, is unable to afford the costs of the
reporter’s record, and has filed a motion for a copy of the appellate record in the trial court.

         We order appellant’s counsel, Daniel De La Garza, to notify this court if and when the
trial court rules on appellant’s motion for the record on appeal. If the trial court grants
appellant’s motion for the reporter’s record, the court reporter, Michael Stachowitz, is ordered
to file the reporter’s record within 30 days of the trial court order granting appellant’s motion



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court